PCSB FINANCIAL CORPORATION 12651 Strang Blvd., Suite 100 Yorktown Heights, NY 10598 February 7, 2017 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:PCSB Financial Corporation Registration Statement on Form S-1 (Commission File No. 333-215052) Request for Acceleration of Effective Date Ladies and Gentlemen: PCSB Financial Corporation (the “Company”) hereby requests that the effective date of the above referenced Registration Statement on Form S-1, as amended, be accelerated to February 10, 2017 at 9:00 a.m. EST, or as soon thereafter as is practicable. Please contact Victor L. Cangelosi, of Luse Gorman, PC. ((202) 274-2028), if you have any questions concerning this matter. Very truly yours, /s/ Joseph D. Roberto Joseph D. Roberto Chairman, President and Chief Executive Officer
